 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to conduct our labor relations in compliance withthe National Labor Relations Act, we notify you that:WE WILL, upon request, execute the June 3, 1964, agreement reached by usand International ChemicalWorkers Union, AFL-CIO, the agreement to beeffective from that date to at least the next renewal date provided therein follow-ing signature, and give retroactive effect to all the terms of said agreement, in-cluding but not limited to the provisions relating to wages and other benefits andmake whole employees for any losses suffered by reason of the Respondent'srefusal to execute the agreement, but if no request to execute is made, we will,upon request, bargain collectively with said union as the exclusive bargainingrepresentative of all employees in the following unit:All our production and maintenance employees excluding office clericalemployees, professional employees, guards, watchmen and supervisorswithin the meaning of the Act.WE WILL NOT, by threats or promises, try to get you to withdraw from theabove-named union, or any other labor organization.WE WILL NOT violate any of the rights you have under the National LaborRelations Act, to join a union of your own choice or not to engage in any unionactivities.MAYES BROS., INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas, Telephone No. Capitol8-0611, Extension 4271, if they have any question concerning this notice or com-pliance with its provisions.May Aluminum, IncorporatedandAluminumWorkersInterna-tional Union.Case No. 23-Cf1-1907.June 17,1965DECISION AND ORDEROn April 7, 1965, Trial Examiner Boyd Leedom issued his Decisionin the above-entitled proceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The153NLRB No. 6. MAY ALUMINUM, INCORPORATED27rulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, May Aluminum, Incorporated,El Campo, Texas, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order, assomodified :1.Add to paragraph 2(a) the following sentence: "The backpayshall be computed on a quarterly basis in the manner established bythe Board inF. W. Woolworth Company,90 NLRB 289, together withinterest thereon at the rate of 6 percent per annum, as set forth inIsisPlumbing cC Heating Co..138 NLRB 716."2.Add the following as paragraph 2(b) to the Trial Examiner'sRecommended Order, the present paragraph 2(b) and those sub-sequent thereto being consecutively relettered :"(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."3.Add the following immediately below the signature line at thebottom of the Appendix attached to the Trial Examiner's Decision :NOTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and Serv-iceAct of 1948, as amended, after discharge from the ArmedForces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was tried beforeTrialExaminerBoyd Leedom in Wharton, Texas, onFebruary9 and 10,1965.The complaint,dated November 23, wasissued pursuantto a charge dated September 21 and an amended chargedated October16, all in 1964.It alleges numerous violations of Section 8(a)(1) ofthe National LaborRelationsAct, as amended,by Respondent,May Aluminum,Incorporated, throughinterroga-tion of its employees, and threats,made during theUnion's organizational campaign.It also allegesthatthree employees were discharged in violation of Section 8(a)(3).At thehearing, counselfor theGeneral Counsel dismissed the allegations as to twoof the three discharged employees and, in his brief, concedes there is no proof inthe record as to three of the allegations of violation of Section8(a)(1).Thus the 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase involves the question as to whether one employee, Thelton Perkins, was dis-criminatorily discharged,and whether various persons in behalf of Respondent, alladmittedly in supervisory status, violated Section 8(a)(1) in the manner alleged.The Union won the representation election held in Respondent'splant.There isno charge of violation of Section 8(a) (5).Briefs have been filed in behalf of the General Counsel and the Respondent.Uponthe entire record,my consideration of the briefs,and observation of the demeanorof the witnesses,I find and conclude that Respondent violated the Act substantiallyas charged in the complaint except as to the concessions made by counsel for theGeneral Counsel and the speeches made to the employees in Respondent's behalfby supervisory personnel.FINDINGSOF FACT AND CONCLUSION OF LAWRespondent is a manufacturer of aluminum extrusions,and other aluminum mate-rials and productsI find as facts the allegations of the complaint as to the natureand extent of Respondent's business,admitted by the answer,and therefore concludethat,within the meaning of the Act, Respondent is an employer engaged in com-merce and in a business affecting commerce;and also find and conclude that theUnion named in the complaint is a labor organization,amatter stipulated bythe parties.In the late summer or early fall 1964,the Union began an organizational cam-paign among Respondent'semployees.Soon after Respondent learned of suchactivity it started a campaign in opposition to the Union.Ralph Burgess, Respond-ent's personnel manager, was asked on direct examination,"You all,I take it, didspeak out against the Union,is that true'"He revealed fairly the position of Re-spondent with respect to the Union with this answer,"Oh, yes, we were giving pointswhy we didn't feel.that we needed one "Notwithstanding the findings hereinafter contained that Respondent did violatethe Act, it cannot be said that the evidence reveals gross hostility toward the Unionduring the organizational effort or that the violations were flagrant-if hostility, andviolations of the law, can be thus categorized.There can be little doubt that in thespeeches made in behalf of Respondent to the employees in opposition to the Union,and also in some of the private contacts made by persons in supervisory status withthe employees,Respondent went out of its way to advise the employees that thechoice as to whether the Union should be selected as bargaining representative, wasthe choice of each individual employee.Counsel for Respondent in both direct andcross-examination put emphasis on this circumstance and made the most of theproposition that the opposition to the organizational effort was so ineffective, asrevealed by the election result, that such opposition could not possibly be construedto be violative of the Act.Unfortunately,however, for Respondent,neither therepeated assurances to their employees that they should vote as they saw fit, norRespondent's failure in the campaign of opposition,has any probative value where,as here, the preponderance of the credible evidence reveals that Respondent's conductdid interfere with the rights of the employees and was coercive.SurveillanceSubparagraph 8(o) of the complaint alleges that". . .Supervisors Thomas R.McDermott and Ralph W.Burgess, kept employees under surveillance as to meet-ing places,and during other concerted activities these employees were engaging in."McDermott is director of industrial sales and Burgess is personnel managerIt is my opinion, and I find and conclude,that the testimony of these two men,both ranking high in Respondent's supervisory force, proves the allegations of thecomplaint as to unlawful surveillance.Burgess testified that on a certain afternoon during the organizational campaign,he and McDermott were in the company parking lot as the employees at the end of ashift were getting into their cars to leave the plant.He related that he and his asso-ciatewere there to see if union literature was being passed out at the timeHetestified in detail concerning an incident in which he and McDermott,in his car,followed two employees,C. L. Miller and Baldmero Vallejo, as the two drove away.Burgess testified that the employees left the lot in unorthodox fashion, crossing overa ditch bordering the lot, instead of taking the regular exit, and that the employeesdid "gun" their car some, though not excessively,as they started.The pursuit lasted for several blocks along a somewhat circuitous route that leadfirst to the employee Vallejo's home,and then to a place of business where the twosupervisors left the trail of the employees.However, according to witness Burgess MAY ALUMINUM,INCORPORATED29thiswas not the end of the matter.After Burgess and McDermott turned aroundto return to the plant, they saw the two employees go into the Jones Motel.Burgessand McDermott then followed into the motel grounds, backed out, and went backto the plant.The rease.i given by Burgess for following the employees into theJonesMotel was "just curiosity."Space in the Jones Motel served as union head-quarters during the organizational campaign.This frank recital of witness Burgess, which was confirmed in its essential parts byMcDermott, forms a sufficient basis for finding a violation of Section 8(a)(1) oftheAct.Furthermore I credit the testimony of the two employees Miller and Vallejo asto this same incident, and on the basis of their testimony, plus the testimony of thesupervisors, Burgess and McDermott, as hereinbefore set forth, I find and concludethat Respondent through this act of their supervisors, violated Section 8 (a)( 1 ) ascharged in the complaint.The Interrogation and ThreatThis incident of surveillance gives color and background to other conduct of Re-spondent, alleged to be violative of Section 8(a)(1).The evidence reveals a pat-tern of rather extensive interrogation of employees by various management people.While it does not appear that Respondent was extremely agressive in this campaignof opposition as hereinbefore indicated, or that the contacts made were stronglycoercive, the credible evidence does reveal that the following incidents occurred:(a)Employee A. T. Rutledge testified that his supervisor, George Bennett, cameto him where he was working and asked if Rutledge had a union card.At anothertime this same employee casually met this supervisor and Sales Director McDermottin a tavern where Bennett and McDermott were spending some time on a Saturdayafternoon during the union campaign.There,McDermott told Rutledge that Re-spondent would probably have to close the plant before it could pay union wages.(b) Employee John Cisneros testified that Personnel Manager Ralph Burgessand Sales Director McDermott, came to the witness' home and asked him if he hada union card.He produced a card and showed it to them and when they offered toreturn it, he declined to take it.At this time, the witness testified, McDermottindicated that he heard about these cards and asked the witness who the "ring-leader" was.(c)Employee Thelton Perkins testified that Krenek, plant superintendent, calledhim into his office and asked him about the Union. The superintendent said heunderstood the employees were supposed to have a union meeting; the witness re-sponded affirmatively and Krenek said, "Well, what was secret about ito" and added"this is a mighty small town to try to have a secret meeting."Perkins is the em-ployee who was discharged September 18, 1964, about a week following this inter-view with Krenek.(d)Employee C. L. Miller testified that, at the suggestion of his foreman, hewent to the office of Personnel Director Burgess to see if he could get assistance inconnection with a need he had for money.He testified credibly that Burgess askedhim immediately how he was coming along with the Union and when the witnessanswered that he was not aware of a union, Burgess said "someone said you havebeen flashing cards around the building"; then after reference to the employee'sproblem, Burgess indicated that he did not believe he could give any help.(e)Employee Lionel Barrera testified that he had been present when employeeThelton Perkins had asked his foreman, Ed Hendrix, if Perkins could take his carto town and leave it for repairs.Barrera also testified credibly that after the con-versation between Hendrix and employee Perkins, and after Perkins' subsequent dis-charge, Personnel Manager Burgess asked the witness if a union man or the LaborBoard had contacted witness for statements concerning Perkins.He testified thatSales Director McDermott asked him the same question and advised that Respond-ent would be unable to help witness because he was not helping Respondent.(f)Employee Geronimo Gonzalez, a janitor, testified that Sales Director McDer-mott called him into McDermott's office and there told him that if he ever caught himpassing out union cards he would fire him.McDermott admitted having had aconversati.,n with this employee about the time and place of Gonzalez' testimony,but said that his threat to fire Gonzalez related only to passing out cards on com-pany time and that he told Gonzalez if he wanted to stand out in the street and passout cards that was his business.(g)Witness Vallejo, mentioned above, testified that his supervisor, Ed Hendrix,asked him if he had any union cards, also when the union meetings were being held,and whether the employee was attending the meetings. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD(h) Employee Willard C.Forrest testified that: Sales Director McDermott calledemployees into the office of the witness'department and talked to them;he calledForrest in and said he would like to know why the witness had changed his mind;he had thought the witness was a company man; but now it was very plain he wason the side of the Union.Witness admitted he was, and testified that McDermottsaid he would like to know why Forrest had changed his mind.Witness declined togive the reason,but indicated he would be glad to tell McDermott after the election.All of the witnesses mentioned in paragraphs(a) through(h), above, with theexception of Miller and Forrest appeared to be timid,somewhat awed by the proceed-ing, and some had difficulty with language.Iwas, however,impressed with thesincerity of all of them and find in their testimony which I credit,even when dis-puted by Respondent'switnesses,substantial support for each of the findings madein said paragraphs.Imake this finding of credibility notwithstanding that someof the witnesses,when subjected to skillful and persistent cross-examination bycounsel for Respondent,were led into admissions not entirely consistent with theirdirect examination.I find however, that their recitals on direct examination con-stitute reasonably accurate statements of the facts as the witnesses understood thefacts to be.Witness Miller was aggressive,rather than timid,and talkative with a predisposi-tion to remember too precisely certain dates and times of events in question.He,more than any other witness, appeared to be a zealous partisan;even so, I credit histestimony mentioned above in paragraph(d) where he said that Burgess questionedhim about the Union and advised that he had heard Miller had been flashing cardsaround the building.The setting for this conversation with Burgess,and the man-ner in which the witness related this part of his story, leaves no doubt in my mindthat it took place as he testified.Witness Forrest appeared to be neither timid nor awed, even by the presence ofmanagement personnel at the hearing where he testified against their interests.Furthermore he gave the impression of sincerity and objectivity,and displayed un-usual capacity for accuracy in recollection of previous events. I consider his testi-mony highly credible.On the basis of the credited testimony of these witnesses,the established opposi-tion of Respondent to the Union,the extent of the interrogation,and the surveil-lance of McDermott and Burgess-a preponderance of the evidence-I find andconclude that each incident discussed in paragraphs(a) through(h), above, wascoercive in nature and constitutes a violation of Section 8 (a) (1) of the Act.The SpeechesThe complaint alleges that McDermott made two speeches to the employees andBurgess one;thatMcDermott threatened in each of his two speeches to lay off em-ployees if the Union came into the plant; and that Burgess made the same threatin the speech he made.It is impossible from the record to ascertain with any accuracy just what eitherof these supervisors said in any substantial portion of their speeches.From theirown testimony,as well as the testimony of some of the employee witnesses,it can besaid with certainty that each speaker made it clear to the employees that the choiceas to whether or not the Union should be selected as the bargaining representative ofthe employees,was a choice to be exercised by each employee.While certain witnesses testified that the speeches contained statements constitut-ing threats to close the plant and to lay off employees,such testimony is uncertainas to who made the statements,justwhat was said and when,and is then qualifiedon cross-examination.Thus the record on the speeches is sufficiently vague and uncertain that I cannotfind Respondent violated the Act with respect to the speeches.Itmay very well bethat the speakers did make the threats alleged, for the allegations cover essentiallythe same statements found to have been made in the two speakers'private conversa-tion with employee Rutledge.The Discharge of Thelton PerkinsThe resolution of this issue is the most difficult in the case. I find and conclude,however,on the basis of the testimony hereinafter summarized,that Respondent dis-charged Perkins because of his union activity and in violation of Section 8(a)(3)of the Act.On the morning of his discharge Perkins went to his foreman,Ed Hendrix, andasked if he could take his car to town for repairs.Perkins testified that Hendrixtold him he could do so and that when he returned to the plant he should clean up MAY ALUMINUM,INCORPORATED31acid that had spilled from a tank onto a walkway making it slippery, as oftenhappened in the manufacturing process.Hendrix, on the other hand, testified that he told Perkins he could take his carto town for repairs but to do it during the lunch break and that Perkins should im-mediately go to the task of cleaning the walkway.Permission to leave the plantduring the lunch period appears to be required inasmuch as a short lunch break isa part of the regular 8-hour workday.Perkins left the plant in his automobile immediately after the conversation withHendrix pursuant to permission he claimed to have received.As he was leavingthe plant he was observed by Plant Superintendent Krenek.Krenek called Hendrixand asked if Perkins was on the job.Hendrix advised that he thought he was butwould find out and call back.Hendrix testified he looked for Perkins and couldnot find him, called Krenek and reported that Perkins could not be found.Krenekthen asked Hendrix to send Perkins to the front office when Perkins showed up.When Perkins returned to his duty station Hendrix took him to the office of Burgess.There, as Burgess testified, he discharged Perkins for leaving the plant during work-ing hours in direct violation of his foreman's orders.I credit the testimony of Perkins that Hendrix told him he could take his auto-mobile to town as of the time of the request. I make this finding notwithstandingHendrix's contradiction.As I have indicated, I was impressed with Perkins' sincerity.I believe there were pressures on Hendrix that colored his testimony.Imake this credibility resolution, and the finding based thereon, in part, also, onthe testimony of witness Forrest whose veracity I credit highly. I believe Forrest'stestimony that Hendrix came to Forrest following the Perkins discharge and toldForrest that Perkins actually was not fired for going to town in violation ofHendrix's orders but rather for his union activity. I consider it somewhat signif-icant that while the discharge was the decision of Personnel Director Ralph Burgess,itwas triggered by Krenek who had questioned Perkins about his union activity, whoobserved the employee away from his duty station and called the matter to theattention of the foreman, and who did not testify.Witness Barrera testified that he was present and overheard the conversationbetween Hendrix and Perkins.On direct examination he testified without equivoca-tion that Hendrix told Perkins he could take his car to town then.On cross-examination he so qualified his story that it is difficult to, and I do not, give it weightin this fact determination.I find and conclude that Respondent had knowledge of Perkins' union activity byvirtue of the conversation the plant superintendent, Krenek, had with Perkins abouta week prior to the discharge in which Krenek inquired into Perkins' union activity.I find and conclude that Respondent by discouraging membership in a labororganization through discrimination in employment, and by interfering with, restrain-ing, and coercing employees in the exercise of their rights under the Act, has engagedin and is engaging in unfair labor practices affecting commerce within the meaningof Section 8(a)(3) and (1) and Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices affectingcommerce, I shall recommend that it cease and desist therefrom and that it takeaffirmative action to effectuate the policies of the Act. I shall recommend that theRespondent offer Thelton Perkins immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or other rightsor privileges, and that the Respondent make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him, by payment to him ofa sum of money equal to that which he normally would have earned from the dateof the discrimination to the date of a proper offer of reinstatement, less his net earn-ings during said period, with interest.In order to make effective the interdependent guarantees to Section 7 of the ActI shall recommend further that the Respondent cease and desist from infringing inany manner upon the rights guaranteed in said section.RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I hereby recommend that the Respondent, MayAluminum, Incorporated, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Aluminum Workers International Union, or inany other labor organization of its employees, by discharging any of its employees 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of their union or concerted activities,or in any other manner discriminat-ing in regard to their hire or tenure of employment or any term or conditionof employment.(b) Interrogating or threatening employees concerning their union activities.(c)Engaging in or attempting to engage in surveillance of concerted or unionactivities.(d) In any other manner interfering with, restraining,or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer Thelton Perkins immediate and full reinstatement to his former or sub-stantially equivalent position,without prejudice to his seniority or other rights orprivileges,and make him whole, in the manner set forth in the section of this De-cision entitled"The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, allpayroll and other records necessary to analyze the amount of backpay,if any, dueThelton Perkins and the right to reinstatement under the terms of this Decision(c)Post at its place of business in El Campo,Texas, copies of the attached noticemarked"Appendix."'Copies of said notice,to be furnished by the Regional Di-rector for Region 23, shall, after being duly signed by the Respondent's representa-tive, be posted by it immediately upon receipt thereof, and be maintained by it forat least 60 consecutive days thereafter,in conspicuous places,including all placeswhere notices to employees customarily are posted.Reasonable steps shall be takenby the Respondent to ensure that said notices are not altered,defaced, or coveredby any material.(d)Notify said Regional Director, in writing,within 20 days from the receipt ofthisDecision,what steps the Respondent has taken to comply herewith.2IIf this Recommended Order be adopted by the Board, the words"As ordered by" shallbe substituted for "As recommended by a Trial Examiner of" in the notice.In the furtherevent that the Board'sOrder be enforced by a United States Court of Appeals, the words"a Decree of the United States Court of Appeals,Enforcing an Order of"shall be insertedimmediately following"as ordered by."2If this Recommended Order be adopted by the Board,this provision shall be modifiedto read:"Notify said Regional Director,in writing,within 10 days from the date of thisOrder,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardwe are posting this notice to inform our employees of rights guaranteed to them bythe National Labor Relations Act:WE WILL NOT discharge any of our employees because they engage in activitieson behalf of Aluminum Workers International Union, or any other labororganization.WE WILL NOT question or threaten you concerning your union activities.WE WILL NOT engage in or attempt to engage in surveillance of your con-certed or union activities.WE WILL NOT violate any of the rights which you have under the NationalLabor Relations Act to join a union of your own choice and to engage in unionactivities,or not to join a union and not to engage in such activities.WE WILL offer Thelton Perkins immediate and full reinstatement to his formerposition or an equivalent one, and pay him backpay to cover the earnings whichhe lost because we discharged him, with interest.All of you are free to become or remain,or to refrain from becoming or remain-ing, members of a labor organization.MAY ALUMINUM,INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced, or coveredby any othermaterial. SOUTHWESTERN OF DALLAS OPTICAL COMPANY, ETC.33If the employees have any questions concerning this notice or whether the Em-ployer is complying with its provisions, they may communicate with the Board'sRegional Office, 6617 Federal Office Building, 515 Rusk Avenue, Houston, Texas,Telephone No. Capitol 8-0611, Extension 296.Southwestern of Dallas Optical Company and Tru-Optics, Inc.andInternationalUnion of Electrical,Radioand MachineWorkers, AFL-CIO.Case No. 16-CA-2174. June 17, 1965DECISION AND ORDEROn April 6, 1965, Trial Examiner Robert Cohn issued his Decisionin the above-entitled proceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner and orders thatRespondent, Southwestern of Dallas Optical Company and Tru-Optics, Inc., Dallas, Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEUpon a charge filed November 5, 1964,1 by the International Union of Electrical,Radio and Machine Workers, AFL-CIO, herein called the Union, the General Coun-sel of the National Labor Relations Board, acting through the Regional Director forRegion 16 of the Board, issued his complaint on January 7, 1965, against Southwest-ern of Dallas Optical Company, hereinafter called Southwestern and Tru-Optics, Inc.,1All dates hereinafterrefer to the calendar year 1964 unless specifically noted otherwise.153 NLRB No. 9.79 6-027-66-vol. 153-4